Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  December 26, 2019                                                                                 Bridget M. McCormack,
                                                                                                                   Chief Justice

                                                                                                          David F. Viviano,
                                                                                                          Chief Justice Pro Tem
  158751(122)(123)
                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
                                                                                                       Richard H. Bernstein
  COUNCIL OF ORGANIZATIONS AND                                                                         Elizabeth T. Clement
  OTHERS FOR EDUCATION ABOUT                                                                           Megan K. Cavanagh,
  PAROCHIAID, AMERICAN CIVIL                                                                                            Justices
  LIBERTIES UNION OF MICHIGAN,
  MICHIGAN PARENTS FOR SCHOOLS,
  482FORWARD, MICHIGAN ASSOCIATION
  OF SCHOOL BOARDS, MICHIGAN
  ASSOCIATION OF SCHOOL
  ADMINISTRATORS, MICHIGAN
  ASSOCIATION OF INTERMEDIATE SCHOOL
  ADMINISTRATORS, MICHIGAN SCHOOL
  BUSINESS OFFICIALS, MICHIGAN
  ASSOCIATION OF SECONDARY SCHOOL
  PRINCIPALS, MIDDLE CITIES EDUCATION
  ASSOCIATION, MICHIGAN ELEMENTARY
  AND MIDDLE SCHOOL PRINCIPALS
  ASSOCIATION, KALAMAZOO PUBLIC
  SCHOOLS and KALAMAZOO PUBLIC
  SCHOOLS BOARD OF EDUCATION,
            Plaintiffs-Appellants,
                                                                     SC: 158751
  v                                                                  COA: 343801
                                                                     Ct of Claims: 17-000068-MB
  STATE OF MICHIGAN, GOVERNOR,
  DEPARTMENT OF EDUCATION, and
  SUPERINTENDENT OF PUBLIC
  INSTRUCTION,
             Defendants-Appellees.
  _________________________________________/

        On order of the Chief Justice, the separate motions of (1) the National School Boards
  Association and (2) the Michigan Catholic Conference and the Michigan Association of
  Non-Public Schools to file briefs amicus curiae are GRANTED. The amicus briefs
  submitted by those respective entities on December 19, 2019, and December 23, 2019, are
  accepted for filing.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                December 26, 2019

                                                                               Clerk